Citation Nr: 1623184	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  01-06 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, claimed as secondary to service-connected lumbar spine and/or right thumb disabilities.

2.  Entitlement to service connection for a right foot/right ankle disability, claimed as secondary to service-connected lumbar spine and/or right thigh disabilities.

3.  Entitlement to service connection for disabilities of the bilateral upper extremities, claimed as secondary to service-connected lumbar spine and/or right thumb disability.

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to July 1976.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from April 2005 and January 2009 rating decisions the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In the April 2005 rating decision, the RO determined that new and material evidence had not been received to reopen claims of service connection for eft shoulder and right foot disabilities.  The Veteran timely appealed that decision.

In the January 2009 rating decision, the RO denied the Veteran's claims of service connection for bilateral upper extremities disabilities and erectile dysfunction.  The Veteran timely appealed that decision.

Thereafter, in July 2012, the Board determined that new and material evidence had been received to reopen the claims of service connection for left shoulder and right foot disabilities.  The reopened claims were then remanded for further development.  The Board also remanded the claims of service connection for bilateral upper extremity disabilities and erectile dysfunction for further development, to include scheduling the Veteran for a videoconference hearing before a member of the Board.
In April 2013, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the hearing has been associated with the record.

In Board decisions dated September 2013 and March 2015, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a January 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

The issue of entitlement to service connection for a cervical spine disability was also remanded in the March 2015 Board decision.  In a January 2016 rating decision, service connection was granted for a cervical spine disability and a 10 percent disability rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision; that matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.  The Board is cognizant that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past, but finds that a remand is essential for a full and fair adjudication of the claims.

In the March 2015 Remand, the Board determined that the Veteran should be afforded VA medical opinions to address the etiology of his claimed left shoulder, erectile dysfunction, right foot, and bilateral upper extremity disabilities.  The Remand provided detailed instructions concerning the opinions sought as to each claimed disability on appeal.

Pursuant to the March 2015 Remand, the Veteran was afforded VA medical opinions in June 2015 with respect to each disability.  However, the examiner failed to fully address the questions posed by the Board Remand.  See, e.g., the deferred rating decision dated June 2015.  As such, the RO obtained an addendum opinion in October 2015; however, this opinion was also inadequate.  See, e.g., the deferred rating decision dated October 2015.  Thus, in December 2015, an additional VA addendum opinion was obtained, which addressed the etiology of the claimed left shoulder, erectile dysfunction, right foot, and bilateral upper extremity disabilities.  Although the opinion provided was thorough, as noted in the April 2016 Appellant's Brief Presentation, the examiner who provided the December 2015 VA addendum opinion has insufficient expertise to render the opinion.  Specifically, despite her signature as "AMC Medical Officer," the December 2015 VA addendum opinion was obtained from Dr. L. T.-C., who is a podiatrist.   Although "VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case," Parks v. Shinseki, 716  F.3d 581, 585 (Fed. Cir. 2013), here the Veteran's representative has provided a sufficient challenge indicating that the podiatrist is not shown to be qualified in matters related to orthopedic, neurologic, or genitourinary medicine to warrant obtaining new opinions from appropriately qualified physicians.  The AMC thus did not substantially comply with the Board's prior remand directives and another remand is warranted to obtain adequate opinions from appropriately qualified VA examiners.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a physician, with appropriate expertise, to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified left shoulder disability had its onset in service or is otherwise etiologically-related to service.

The examiner should also provide an opinion addressing whether any identified left shoulder disability was either (a) caused or (b) aggravated by, the Veteran's service-connected disabilities, including his lumbar spine and right thumb disabilities.

A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If the examiner finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

2.  Arrange for physician, with appropriate expertise, to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified upper extremity disability had its onset in service or is otherwise etiologically-related to service.

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that any upper extremity disability was (a) caused or (b) aggravated by the service-connected lumbar spine and right thumb disabilities.

A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If the examiner finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

3.  Arrange for a physician, with appropriate expertise, to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified right foot or right ankle disability had its onset in service or is otherwise etiologically-related to service.  If the answer to this question is in the affirmative, the physician should indicate whether the right foot or ankle disability (a) clearly and unmistakably pre-existed service and, if so, (b) clearly and unmistakably was not aggravated by service.
In rendering his/her opinion, the examiner should comment on the Veteran's contention that his altered gait, following removal of a bullet fragment during service, aggravated his right foot/right ankle disability.  See hearing transcript, p. 21.  (The examiner is advised that the Veteran is service-connected for the residuals of a gunshot wound to the right thigh.)

The examiner should also state an opinion addressing whether any right foot or ankle disability was either (a) caused or (b) aggravated by, his service-connected disabilities, including his lumbar spine and right thigh disabilities.

A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If the examiner finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

4.  Arrange for a physician with appropriate expertise to review the Veteran's claims file and specifically address the Veteran's contention that he had a "knot" in his left testicle that pre-existed service.  See hearing transcript, p. 33.  If the examiner determines that the Veteran had a pre-existing left testicle disorder, he/she should provide an opinion as to the nature of such disability or disabilities.  The examiner should then address whether the pre-existing disorder was aggravated, i.e., permanently worsened beyond its normal progression during service.  The examiner should specifically comment on whether the Veteran's current erectile dysfunction was caused or aggravated by his pre-existing left testicular condition.  Also, the examiner should comment as to whether treatment for venereal disease during service aggravated the pre-existing testicular disorder and caused or aggravated the Veteran's current erectile dysfunction.

If it is the examiner's opinion that the Veteran's left testicle disability did not pre-exist service, he/she should indicate whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed erectile dysfunction had its onset in service or is otherwise etiologically-related to service to include his treatment for venereal disease during service.  See June 1976 separation report of medical history.

A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If the examiner finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

5.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

